Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 22, 2022

The Court of Appeals hereby passes the following order:

A22A1575. GWINNETT OPERATIONS, LLC et al v. MCKINNEY et al.

      Michelle McKinney, individually and as administrator of the estate of Lucille
Dubose, received a favorable jury verdict against Gwinnett Operations, LLC d/b/a
Life Care Center of Lawrenceville, and Life Care Centers of America, Inc.
(collectively, the “Appellants”). As part of that verdict, the jury awarded
approximately $9 million in punitive damages against the Appellants, which the trial
court reduced to $250,000 pursuant to OCGA § 51-12-5.1 (g). The Appellants
appealed to our Court, and McKinney cross-appealed to the Supreme Court of
Georgia. See Case No. S22X1097 (docketed June 7, 2022). McKinney intends to
argue that OCGA § 51-12-5.1 (g) is unconstitutional because it violates her right to
a jury trial and the separation of powers doctrine.


      The Supreme Court of Georgia “has exclusive jurisdiction over all cases
involving construction of the Constitution of the State of Georgia and of the United
States and all cases in which the constitutionality of a law, ordinance, or
constitutional provision has been called into question.” Atlanta Independent School
System v. Lane, 266 Ga. 657, 657 (1) (469 SE2d 22) (1996) (citing Ga. Const. of
1983, Art. VI, Sec. VI, Par. II (1)). Because McKinney has filed a cross-appeal to the
Supreme Court, it appears that jurisdiction over this case may lie in that Court. See
State v. Mondor, 306 Ga. 338, 339 n.2 (830 SE2d 206) (2019) (noting that if the
Supreme Court has subject-matter jurisdiction over the cross-appeal, then it has
jurisdiction over the direct appeal as well). As the Supreme Court has the ultimate
responsibility for determining appellate jurisdiction, see Saxton v. Coastal Dialysis
& Med. Clinic, 267 Ga. 177, 178 (476 SE2d 587) (1996), this case is hereby
TRANSFERRED to the Supreme Court for disposition.

                                  Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   06/22/2022
                                         I certify that the above is a true extract from
                                  the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                  hereto affixed the day and year last above written.


                                                                                 , Clerk.